UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1803



WINFRED F. NICHOLSON,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA, Internal Revenue
Service, Department of the Treasury,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-2179-WMN)


Submitted:   September 21, 2000       Decided:   September 27, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Winfred F. Nicholson, Appellant Pro Se.    Annette Marie Wietecha,
UNITED STATES DEPARTMENT OF JUSTICE,       Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Winfred Nicholson appeals from the district court’s order

dismissing his complaints in which he sought a refund of estimated

tax payments, as well as punitive damages and injunctive relief.

We have reviewed the records and the district court’s opinion and

find no reversible error.   Accordingly, although we deny the gov-

ernment’s motion for sanctions pursuant to Fed. R. App. P. 38, we

affirm on the reasoning of the district court.    See Nicholson v.

United States, Nos. CA-99-2179-WMN, CA-99-3813-WMN (D. Md. June 1,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2